In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Queens County (Leviss, J.), dated July 26,1983, which denied her motion for a joint trial on the issues of liability and damages. Order reversed, without costs or disbursements, and motion for joint trial on the issues of liability and damages granted. Separate trials on the issues of liability and damages should not be held where the nature of the injuries has an important bearing on the issue of liability (Schwartz v Binder, 91 AD2d 660). In the case at bar, plaintiff claims that she was struck by the front end of the defendants’ vehicle while the defendants claim that the plaintiff walked into the side of the automobile. Plaintiff contends that medical evidence concerning the nature of her injuries is necessary in order to corroborate her version of how the accident happened. In support of her contention plaintiff submitted an affidavit from her treating physician to the effect that her injuries “could only have been caused by a frontal impact with a motor vehicle and not by a glancing impact with the side of a motor vehicle”. Accordingly, a single trial on both the liability and damages issues should be held. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.